Citation Nr: 0726680	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-05 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date for an award of service 
connection and evaluation of 100 percent for post-traumatic 
stress disorder (PTSD), prior to November 27, 1990.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Regional 
Office (RO) that granted service connection for PTSD, and 
assigned a 50 percent evaluation, effective October 13, 1999.  
The veteran disagreed with the effective date of the award 
and the rating assigned by the RO.  By rating action dated in 
January 2004, the RO found clear and unmistakable error in 
the August 2002 rating decision, and assigned a 100 percent 
evaluation for PTSD, effective November 28, 1994.  This case 
was previously before the Board in December 2004, at which 
time it was remanded for additional development of the 
record.  This case was most recently before the Board in 
March 2006.

By a decision dated March 15, 2006, the Board found that the 
veteran was entitled to an effective date of November 27, 
1990 for the award of service connection and a 100 percent 
evaluation for PTSD.  The veteran appealed that determination 
to the United States Court of Appeals for Veterans Claims 
(Court).  By an Order dated June 12, 2007, the Court granted 
a Joint Motion For Remand (Joint Motion) that remanded that 
part of the Board's March 15, 2006 decision that denied an 
effective date earlier than November 27, 1990 for an award of 
service connection and a 100 percent evaluation for PTSD.


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
PTSD was received by VA on May 28, 1986.

2.  By decision dated in June 1988, the Board denied service 
connection for PTSD.

3.  Additional service department documents received in 
August 2002 are relevant and probative of the issue at hand.

4.  VA was not in receipt or possession of any evidence prior 
to May 1986 that can be reasonably be construed as a formal 
or informal claim for entitlement to service connection for 
PTSD.


CONCLUSION OF LAW

The criteria for an effective date of May 28, 1986, for an 
award of service connection and evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.156(c), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in January 2005, the veteran was 
informed of the evidence and information necessary to 
substantiate the claim, the information required to enable VA 
to obtain evidence in support of the claim, the assistance 
that VA would provide to obtain evidence and information in 
support of the claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claim.  

While complete VCAA notice was not provided to the veteran 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see November 2005 
supplemental statement of the case).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.  Notice regarding effective 
dates of awards was sent in March 2006.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical and personnel records are 
associated with the claims file, as are VA and private 
treatment records and examinations.  The veteran has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will address the merits of the claim.

Legal criteria and analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

The effective date for an award of service connection based 
on a reopened claim shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

The veteran asserts that because VA relied on certain service 
records to grant service connection for PTSD, the provisions 
of 38 C.F.R. § 3.156(c) are applicable and that May 28, 1986, 
the date of the veteran's original claim for service 
connection for PTSD, should be the effective date of the 
award in this case.

The veteran's original claim of service connection for PTSD 
was received by VA in May 28, 1986.  Following a December 
1986 RO denial, the veteran expressed disagreement and a 
March 1987 statement of the case was issued.  Following the 
timely receipt of the veteran's substantive appeal, by 
decision dated in June 1988, the Board denied the veteran's 
claim of service connection for a psychiatric disability, to 
include PTSD.  That determination is final.  38 U.S.C.A. § 
7104 (West 2002).  The veteran's next claim for service 
connection for PTSD was received on November 27, 1990.

The Joint Motion (page 7) contained the following:

Upon remand, the Board should address 
whether service records received 
subsequent to the June 22, 1988, Board 
decision are new and material within the 
meaning of 38 C.F.R. § 3.156 and whether 
the evidence supports the assignment of 
an earlier effective date pursuant to 
38 C.F.R. § 3.156(c), not limiting its 
consideration to the command history 
received in January 2002 [the Board notes 
that these records were actually received 
by VA in August 2002].

The Joint Motion (page 8) also essentially instructed the 
Board to review the record in general for any evidence that 
might allow for an earlier effective date in this case.

The Board observes that subsequent to the March 2006 Board 
decision, the provisions of 38 C.F.R. § 3.156(c) were 
amended, effective October 6, 2006.  Under VA regulations, if 
VA receives or associate with the claims folder relevant 
official service department records at any time after a 
decision is issued on a claim that had not been associated 
with the claims folder when VA first decided the claim, VA 
will reconsider the claim.  71 Fed. Reg. 52,455-52,457 
(September 6, 2006) (to be codified at 38 C.F.R. § 3.156(c)).  
This regulation comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to the Department of Veterans 
Affairs.  Also included are corrections by the service 
department of former errors of commission or omission in the 
preparation of the prior report or reports and identified as 
such.  The retroactive evaluation of disability resulting 
from disease or injury subsequently service connected on the 
basis of the new evidence from the service department must be 
supported adequately by medical evidence.  Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  Id.

As noted, an August 2002 rating decision granted service 
connection for PTSD, and assigned a 50 percent evaluation, 
effective October 13, 1999.  By rating action dated in 
January 2004, the RO found clear and unmistakable error in 
the August 2002 rating decision, and assigned a 100 percent 
evaluation for PTSD, effective November 28, 1994.

A review of the January 2004 RO decision reveals that the 
veteran's unit's (USS NOXUBEE) command history (received in 
August 2002) clearly shows that the January 2004 rating 
decision relied, at least in part, on the command history in 
awarding the veteran service connection for PTSD and 
assigning an evaluation of 100 percent for that disability.  
In this regard, the Board notes that the command history 
clearly supported and confirmed the findings from the July 
2002 VA PTSD examination, which itself was instrumental in 
granting the veteran's PTSD claim.

Applying the amended provisions of 38 C.F.R. § 3.156(c), the 
Board finds that the command history is relevant and 
probative, and, at least in part, resulted in a grant of 
service connection.  Therefore, 38 C.F.R. § 3.156(c) is 
applicable and the June 1988 Board decision must be 
reconsidered.  In light of the evidence of current PTSD 
related to military service, the effective date for the grant 
of service connection for PTSD and evaluation of 100 percent 
for PTSD is May 28, 1986, the date of receipt of his claim.  
In essence, the eventual basis of the grant of service 
connection was, in whole or in part, the receipt of the USS 
NOXUBEE command history.  Under such circumstances, the 
effective date relates back to the initial claim.

The Board has fully considered the prior VA determinations.  
In essence, it was concluded that prior diagnoses of PTSD 
were either unsupported or inadequate.  As for the 
evaluation, the Board notes that the medical evidence, and, 
in fact, the essentially consistent findings from the RO have 
suggested a total rating from the date of the veteran's 
original claim.  A review of the December 1985 private and 
October 1986 VA examinations confirm these findings.

As briefly noted, the Joint Motion specifically required that 
the Board should address service records received in February 
1991.  The Board observes that the service records received 
in February 1991 consisted of personnel records that listed 
the veteran's medals and ribbons that he was authorized to 
wear, and also contained many administrative remarks that 
listed routine personnel mattes such as UCMJ training and 
units of assignment.  The Board notes that these records, as 
well as the relevant information contained in the records, 
had already been received in July 1986.  Further, the records 
received in February 1991 played no relevant role in the 
veteran's award of service connection in this case.  At any 
rate, the Board can find no basis by which the service 
records received in February 1991 can lead to an effective 
date earlier than May 1986 in this case.

In sum, the veteran's initial claim for service connection 
for PTSD was received on May 28, 1986.  The Board has 
carefully reviewed the claims folder and has found no prior 
claims, either formal or informal, for service connection for 
PTSD, and the veteran (or his representative) has not 
asserted that any such document exists.  Since the veteran's 
initial claim for service connection for PTSD was filed more 
than one year following his discharge from service, the 
earliest possible effective date for the award of service 
connection is the date of receipt of claim, the date assigned 
herein.


ORDER

An effective date of May 28, 1986, for an award of service 
connection and evaluation of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the 
disbursement of VA benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


